                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 AUSTIN BLAKE THRASHER,
                                               Case No. 1:20-cv-00111-DCN
                      Petitioner,
                                               MEMORANDUM DECISION AND
        v.                                     ORDER

 WARDEN DAVIS,

                      Respondent.


       Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed

by Idaho state prisoner Austin Blake Thrasher, challenging Petitioner’s state court

convictions of first-degree murder and grand theft. Dkt. 14. Respondent has filed a Motion

for Summary Dismissal, which is now ripe for adjudication. Dkt. 18.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings. Dkt. 17, 21. Having carefully reviewed the record, including the state court

record, the Court finds that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d).

Accordingly, the Court enters the following Order granting Respondent’s Motion and

dismissing this case with prejudice.

                                       BACKGROUND

       In two separate cases in the First Judicial District Court in Bonner County, Idaho,

Petitioner was charged with burglary, grand theft, and first-degree murder. State’s Lodging

E-2; A-1 at 188–89. Petitioner was evaluated for competency three times. He was found



MEMORANDUM DECISION AND ORDER - 1
competent in the first evaluation, incompetent in the second, and once again competent in

the final evaluation. State’s Lodging A-6, A-7, A-8.

        In return for dismissal of the burglary charge, Plaintiff pleaded guilty to grand theft

and first-degree murder. State’s Lodging A-3 at 490–500; A-4 at 4–8. Petitioner was

sentenced to a unified term of life in prison with 25 years fixed for the murder conviction,

as well as a concurrent two-year sentence for the grand theft conviction. State’s Lodging

A-4 at 29.

        Petitioner did not appeal his conviction or sentence in the grand theft case. He did,

however, appeal his sentence for first-degree murder, contending that the trial court abused

its discretion. State’s Lodging B-1. The Idaho Court of Appeals affirmed. State’s Lodging

B-4. On June 27, 2014, the Idaho Supreme Court denied review and issued the remittitur.

State’s Lodging B-6; B-7. Petitioner did not file a petition for certiorari with the United

States Supreme Court.

        Petitioner did not pursue any other relief from his convictions until May 13, 2019,

when he filed a motion for correction of sentence, in his murder case, under Idaho Criminal

Rule 35(a).1 State’s Lodging C-2 at 30–34. The state district court denied the motion. Id.

at 53–56.

        Petitioner appealed the denial of his Rule 35 motion, and the Idaho Court of Appeals

affirmed. State’s Lodging D-1; D-4. The Idaho Supreme Court denied the petition for




1
  Idaho courts follow the prison mailbox rule and deem a pro se inmate’s post-conviction petition filed on
the date the petition is delivered to prison authorities for placement in the mail. Munson v. State, 917 P.2d
796, 800 (Idaho 1996).


MEMORANDUM DECISION AND ORDER - 2
review, and issued the remittitur, on February 19, 2020. State’s Lodging D-6; D-7.

       On March 1, 2020,2 Petitioner filed an initial pleading in this Court, which construed

the document as a petition for writ of habeas corpus. On June 18, 2020, Petitioner filed an

Amended Petition, challenging the first-degree murder conviction and asserting the

following claims:

               Claim 1(a) alleges that Petitioner’s guilty plea was involuntary
               because Petitioner was incompetent and because the police
               coerced him into pleading guilty. Claim 1(b) appears to assert
               a violation of Petitioner’s right to be free from compelled self-
               incrimination because he was not informed that he could
               remain silent during the presentence investigation; therefore,
               alleges Petitioner, his presentence investigation report was
               illegal. Claim 1(c) appears to assert a due process violation
               during sentencing because a neuropsychological examination
               either was not performed or, if performed, was not provided to
               Petitioner.

Initial Review Order, Dkt. 15, at 2; see also Am. Pet. at 1.

       The Court previously reviewed the Petition and allowed Petitioner to proceed on his

claims to the extent those claims “(1) are cognizable in a federal habeas corpus action, (2)

were timely filed in this Court, and (3) were either properly exhausted in state court or

subject to a legal excuse for any failure to exhaust in a proper manner.” Initial Review

Order at 2.

       Respondent now argues that Petitioner’s claims are barred by the one-year statute

of limitations and are procedurally defaulted. Having fully reviewed the record, including

the state court record, the Court concludes that the Petition must be dismissed as untimely.


2
  Federal courts also follow the prison mailbox rule. See Rule 3(d) of the Rules Governing § 2254 Cases
(“Habeas Rules”); Houston v. Lack, 487 U.S. 266, 270 (1988).


MEMORANDUM DECISION AND ORDER - 3
Therefore, the Court need not address Respondent’s procedural default argument.

                                      DISCUSSION

       The Habeas Rules authorize the Court to summarily dismiss a petition for writ of

habeas corpus when “it plainly appears from the face of the petition and any attached

exhibits,” as well as those records subject to judicial notice, “that the petitioner is not

entitled to relief in the district court.” Habeas Rule 4. Where appropriate, as here, a

respondent may file a motion for summary dismissal, rather than an answer. White v. Lewis,

874 F.2d 599, 602 (9th Cir. 1989).

1.     Standards of Law

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) generally requires

a petitioner to seek federal habeas corpus relief within one year from “the date on which

the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The first step in a statute of

limitations analysis is determining the date on which the petitioner’s conviction became

final. Under 28 U.S.C. § 2244(d)(1)(A), the date of “finality” that begins the one-year time

period is marked as follows, depending on how far a petitioner pursues his case:

     Action Taken                                                     Finality Occurs

     No appeal is filed after state district court order or judgment 42 days later, see
                                                                     Idaho Appellate
                                                                     Rule 14

     Appeal is filed and Idaho Court of Appeals issues a decision, 21 days later, see
     but no petition for review is filed with the Idaho Supreme Idaho Appellate
     Court                                                         Rule 118




MEMORANDUM DECISION AND ORDER - 4
     Appeal is filed and Idaho Supreme Court issues a decision or       90 days later, see
     denies a petition for review of an Idaho Court of Appeals          United States
     decision, and Petitioner does not file a petition for writ of      Supreme Court
     certiorari with the United States Supreme Court                    Rule 13

     After Idaho Supreme Court issues a decision or denies a Date of denial
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, and the petition
     is denied

     After Idaho Supreme Court issues a decision or denies a Date of decision
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, the petition is
     granted, and the United States Supreme Court issues a
     decision


       In each of the above instances, if the petitioner stops pursuing the case and does not

take the next step within the time specified, “finality” is measured from entry of final

judgment or order, not from a remittitur or mandate, which are mere formalities. Gonzalez

v. Thaler, 565 U.S. 134, 150-51 (2012); Clay v. United States, 537 U.S. 522, 529 (2003);

Wixom v. Washington, 264 F.3d 894, 898 n.4 (9th Cir. 2001).

       The one-year statute of limitations can be tolled (or paused) under certain

circumstances. AEDPA provides for tolling for all of “[t]he time during which a properly

filed application for State post-conviction or other collateral review … is pending.” 28

U.S.C. § 2244(d)(2). A motion to reduce a sentence that is not a part of the direct review

process and that requires re-examination of the sentence qualifies as a collateral review

application that tolls the one-year statute of limitations. Wall v. Kholi, 562 U.S. 545, 555-

56 (2011). Thus, to the extent a petitioner properly filed an application for postconviction

or other collateral relief in state court, the one-year limitations period stops running on the



MEMORANDUM DECISION AND ORDER - 5
filing date of the state court action and resumes when the case is completed.

       The time before a petitioner files an initial application for collateral review in state

court, however, does not toll the statute of limitation. Nino v. Galaza, 183 F.3d 1003, 1006

(9th Cir. 1999), abrogated on other grounds as stated in Nedds v. Calderon, 678 F.3d 777,

781 (9th Cir. 2012). In addition, AEDPA “does not permit the reinitiation of the [federal]

limitations period that has ended before the state petition was filed.” Ferguson v.

Palmateer, 321 F.3d 820, 822 (9th Cir. 2003).

       In addition to statutory tolling, equitable tolling can also apply to suspend the one-

year limitations period. A habeas petitioner “is entitled to equitable tolling only if he shows

(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S.

631, 649 (2010) (internal quotation marks omitted). “[T]he threshold necessary to trigger

equitable tolling under AEDPA is very high, lest the exceptions swallow the rule.” Miranda

v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (internal quotation marks and alteration

omitted). The petitioner bears the burden of showing a factual basis for equitable tolling.

United States v. Marolf, 173 F.3d 1213, 1318 at n. 3 (9th Cir. 1999).

       “[W]hether a petitioner acted with reasonable diligence is a fact-specific inquiry.”

Fue v. Biter, 842 F.3d 650, 654 (9th Cir. 2016). For a petitioner to satisfy the diligence

prong, he “must show that he has been reasonably diligent in pursuing his rights not only

while an impediment to filing caused by an extraordinary circumstance existed, but before

and after as well, up to the time of filing his claim in federal court.” Smith v. Davis, 953

F.3d 582, 598–99 (9th Cir. 2020) (en banc). In Smith, for example, the Ninth Circuit denied


MEMORANDUM DECISION AND ORDER - 6
equitable tolling because the petitioner “failed to exercise reasonable diligence during the

10 months available after [the extraordinary circumstance ended] and before the … statute

of limitations expired.” Id. at 586.

       The second prong of equitable tolling requires extraordinary circumstances that

prevented a timely filing. Equitable tolling is not justified by mere oversight or negligence.

Sossa v. Diaz, 729 F.3d 1225, 1229 (9th Cir. 2013). For an attorney’s error to constitute an

extraordinary circumstance warranting equitable tolling, the attorney’s conduct must be

“egregious.” Holland, 560 U.S. at 651. A “garden-variety claim of excusable neglect,” such

as miscalculation of a filing deadline, is insufficient. Id. (internal quotation marks omitted).

       Additionally, there must be a causal link between the extraordinary circumstance

and the untimeliness of the petition. However, this causal nexus requirement “does not

impose a rigid impossibility standard on litigants, and especially not on pro se prisoner

litigants.” Smith, 953 F.3d at 600 (internal quotation marks omitted).

       Ignorance of the law is not an appropriate ground for equitable tolling. Rasberry v.

Garcia, 448 F.3d 1150 (9th Cir. 2006). Further, the Ninth Circuit has “rejected the

argument that lack of access to library materials automatically qualifie[s] as grounds for

equitable tolling.” Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001). Instead, a

petitioner must establish that—due to circumstances beyond his control—he could not have

filed “a basic form habeas petition” within the limitations period, despite exercising

reasonable diligence. Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1014 (9th Cir. 2009)

(denying tolling when a petition was 340 days late because, for three years, the petitioner

“had access to all of the documents necessary for his Faretta self-representation claim. He


MEMORANDUM DECISION AND ORDER - 7
could have developed that argument, outlined the other arguments and the facts underlying

those arguments on the form habeas petition, and then sought to amend his petition when

he got more information.”).

      For example, this Court has denied a request for equitable tolling when various legal

resources, including the Court’s own prisoner self-help habeas corpus packet, were

available at the prison during the limitations period. Brown v. Smith, No. 1:12-CV-00112-

REB, 2013 WL 149357, at *4 (D. Idaho Jan. 14, 2013) (unpublished). Even though there

was no case law about AEDPA in the prison law library, the petitioner in Brown did not

show that these resources “were unavailable to him personally, or that State action

prevented him from discovering the law or filing his petition.” Id. A petitioner seeking

equitable tolling based on lack of legal research materials also must explain “how he would

have acted differently had he been given access” to such materials. Id. (“For example, the

prison self-help packet, available since 2002 and updated in 2011, outlines how the

AEDPA statute of limitations is calculated.”).

       In addition, the statute of limitations is subject to an actual innocence, or miscarriage

of justice, exception. McQuiggin v. Perkins, 569 U.S. 383, 393–94 (2013). To take

advantage of the actual innocence gateway exception to the statute of limitations, a

petitioner must demonstrate “that it is more likely than not that no reasonable juror would

have found [the] petitioner guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S.

298, 327 (1995).

      Actual innocence in this context means “factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 614, 624 (1998). Although “habeas


MEMORANDUM DECISION AND ORDER - 8
petitioners who assert convincing actual-innocence claims [need not] prove diligence to

cross a federal court’s threshold,” a court “‘may consider how the timing of the submission

and the likely credibility of a petitioner’s affiants bear on the probable reliability of

evidence of actual innocence.’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at

332) (alterations omitted).

2.     The Claims in the Amended Petition Are Barred by the Statute of Limitations

       A.      The Initial Petition Was Filed after the Expiration of the Limitations
               Period

       Because Petitioner did not file a petition for writ of certiorari with the United States

Supreme Court, his first-degree murder conviction became final on September 25, 2014,

90 days after the Idaho Supreme Court denied his petition for review on June 27, 2014. See

28 U.S.C. § 2244(d)(1)(A); U.S. Supreme Ct. Rule 13. Absent tolling, the statute of

limitations would expire one year later, on September 25, 2015. Because the initial petition

in this case was filed on March 1, 2020, the claims are time-barred unless Petitioner

establishes that he is entitled to sufficient statutory or equitable tolling.

       Petitioner does not argue that he is entitled to statutory tolling. Nor could he, given

that federal limitations period expired long before he filed his Rule 35 motion on May 13,

2019. See Ferguson, 321 F.3d at 822. However, Petitioner does argue (1) that equitable

tolling should be applied to render his Petition timely, and (2) that he is actually innocent.

See Dkt. 26 at 4–5.

       B.      Petitioner Is Not Entitled to Equitable Tolling

       As stated above, equitable tolling applies if (1) the petitioner has pursued his rights



MEMORANDUM DECISION AND ORDER - 9
diligently, and (2) extraordinary circumstances stood in the way and prevented a timely

filing. Holland, 560 U.S. at 649. Petitioner has not satisfied either prong of this analysis.

        Petitioner asserts that his attorneys “and other state officials” were ineffective or

misled him, and that the prison library was inadequate. Dkt. 26 at 4. Petitioner may also be

contending that he was incompetent for at least some portion of the limitations period.

        However, such vague allegations are insufficient to meet Petitioner’s heavy burden

of showing that he acted diligently and that he was prevented from filing a timely petition

by extraordinary circumstances beyond his control. The initial petition in this case was

filed more than four years after the statute of limitations expired. Petitioner’s generalized

statements—which do not include any dates as to when the alleged obstructions to filing

began or ended—simply do not establish that Petitioner is entitled to over four years of

equitable tolling. Accordingly, Petitioner’s claims are untimely.

        C.      Petitioner Has Not Established Actual Innocence to Excuse the Untimely
                Filing

        Petitioner also contends that the Court can consider his untimely habeas claims

because he is actually innocent.3 As explained above, to prove actual innocence, Petitioner

must prove “it is more likely than not that no reasonable juror would have found [him]

guilty.” Schlup, 513 U.S. at 327. Stated another way, Petitioner must show that every

reasonable juror would vote to acquit.

        This extremely stringent standard “permits review only in the ‘extraordinary’ case.”



3
 The Court assumes without deciding that the actual innocence exception to the statute of limitations can
apply even in cases where, as here, the petitioner pleaded guilty. See Smith v. Baldwin, 510 F.3d 1127, 1140
n.9 (9th Cir. 2007).


MEMORANDUM DECISION AND ORDER - 10
House v. Bell, 547 U.S. 518, 538 (2006). A court considering whether a petitioner has

established actual innocence must consider “all the evidence, old and new, incriminating

and exculpatory, admissible at trial or not.” Lee v. Lampert, 653 F.3d 929, 938 (9th Cir.

2011) (en banc) (internal quotation marks omitted). The actual innocence analysis “does

not turn on discrete findings regarding disputed points of fact, and ‘[i]t is not the district

court’s independent judgment as to whether reasonable doubt exists that the standard

addresses.’” House v. Bell, 547 U.S. 518, 539-40 (2006) (quoting Schlup, 513 U.S. at 329

(alteration in original)). Rather, the court must “make a probabilistic determination about

what reasonable, properly instructed jurors would do.” Schlup, 513 U.S. at 329.

       Petitioner alleges that statements by another inmate and by his co-defendant will

prove that he was framed. Dkt. 26 at 5. However, Petitioner does not describe these

statements, nor has he presented any new, reliable evidence that he is actually innocent.

Therefore, the miscarriage of justice exception does not apply to render Petitioner’s claims

timely.

                                      CONCLUSION

       For the foregoing reasons, the Court must dismiss the Amended Petition as barred

by the one-year statute of limitations. See 28 U.S.C. § 2244(d).

                                          ORDER

       IT IS ORDERED:

       1.     Respondent’s Motion for Summary Dismissal (Dkt. 18) is GRANTED, and

              this entire case is DISMISSED with prejudice.




MEMORANDUM DECISION AND ORDER - 11
     2.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

          timely notice of appeal with the Clerk of Court. Petitioner may seek a

          certificate of appealability from the Ninth Circuit by filing a request in that

          court.


                                             DATED: June 30, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
